UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

M.G., a minor, by and through his parent and
natural guardian R.G.; G.J., a minor, by and
through his parent and natural guardian, C.J.,
on behalf of themselves and a class of those
similarly situated; and BRONX                                    ORDER
INDEPENDENT LIVING SERVICES, a
nonprofit organization,                                    17 Civ. 5692 (PGG)

                       Plaintiffs,

             - against -

THE NEW YORK CITY DEPARTMENT
OF EDUCATION; THE CITY OF NEW
YORK; CARMEN FARIÑA, in her official
capacity as Chancellor of the New York City
Department of Education,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference scheduled for April 3, 2020 is

adjourned to May 21, 2020 at 10:15 a.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York. The parties shall submit a status

letter regarding the stay in this case by April 3, 2020.

Dated: New York, New York
       March 24, 2020
